DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention. 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 3 and 5 are rejected under 35 U.S.C. 102(a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Bi et al. (“The Principal and Full-Scale Application of Reversed A2 /O Process for Removing Nitrogen and Phosphorus from Municipal Wastewater”).
Per claim 1, Bi et al. teach an activated granular sludge continuous flow reactor (AGS- CFR) (Fig. 1; abstract) comprising:
 	an anaerobic zone having inlet through which influent is introduced to the AGS-CFR and said anaerobic zone comprising one or more completely-mixed reactors (CMR) or plug-flow reactor (PFR) (Fig. 1);
 	an aerobic zone situated downstream of anaerobic zone and comprising at least one PFR or multiple CMR in series (Fig. 1);
 	an anoxic zone situated upstream of the anaerobic zone and said anoxic zone comprising one or more additional CMR or PFR (Fig. 1);
 	a solids separation device situated downstream of the aerobic zone (Fig. 1); and
 	a return line having an inlet arranged to receive a supply of return activated sludge from the solids separation device and an outlet that feeds into the anoxic zone to deliver at least some of said return activated sludge thereto (Fig. 1; Abstract).  Regarding the rector being an activated granular sludge continuous flow reactor (AGS- CFR),wherein said return activated sludge includes aerobic granular sludge, it is submitted that the recitation is one of intended use that fails to add structure to the claimed reactor. If it is applicant’s position that the limitation somehow adds structure to the apparatus of Bi et al., it is submitted that the apparatus of Bi et al. is capable of being an activated granular sludge continuous flow reactor (AGS- CFR),wherein said return activated sludge includes aerobic granular sludge in order to, for example, reduce the sludge yield in the operation of the apparatus.
 	Per claim 3, comprising a removal port (Fig. 1) in communication with the aerobic zone, the anoxic zone, the anaerobic zone, or the return line and arranged for withdrawal of aerobic granular sludge therefrom through said removal port (Fig. 1).
 	Per claim 5, comprising a carbon or influent intake (Fig. 1) at the anoxic zone to enable introduction of external carbon or wastewater thereto to accelerate denitrification of the return activated sludge received therein (Fig. 1). 
Claim(s) 1-3, 5-6, 8-9, 11-15, 17-18, 20 and 21 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Devlin et al. (“Cultivation of aerobic granular sludge in continuous flow under various selective pressure”). 
 	Per claim 1, Devlin et al. teach an activated granular sludge continuous flow reactor (AGS- CFR) (Fig. 1; abstract) comprising:
 	an anaerobic zone having inlet through which influent is introduced to the AGS-CFR and said anaerobic zone comprising one or more completely-mixed reactors (CMR) or plug-flow reactor (PFR) (Fig. 1);
 	an aerobic zone situated downstream of anaerobic zone and comprising at least one PFR or multiple CMR in series (Fig. 1);
 	an anoxic zone situated upstream of the anaerobic zone and said anoxic zone comprising one or more additional CMR or PFR (Fig. 1);
 	a solids separation device situated downstream of the aerobic zone (Fig. 1); and
 	a return line having an inlet arranged to receive a supply of return activated sludge from the solids separation device and an outlet that feeds into the anoxic zone to deliver at least some of said return activated sludge thereto (Fig. 1; Abstract), wherein said return activated sludge includes aerobic granular sludge (abstract).
 	Per claim 2, comprising a selective wasting device (section 2.1 and 3.1, page 283) installed in cooperable relation with the aerobic zone, the anoxic zone, the anaerobic zone, or the return line for selective wasting of waste activated sludge therefrom (Fig. 1).
 	Per claim 3, comprising a removal port (Fig. 1) in communication with the aerobic zone, the anoxic zone, the anaerobic zone, or the return line and arranged for withdrawal of aerobic granular sludge therefrom through said removal port (Fig. 1).
 	Per claim 5, comprising a carbon or influent intake (Fig. 1; receiving flow Q) at the anoxic zone to enable introduction of external carbon or wastewater thereto to accelerate denitrification of the return activated sludge received therein (Fig. 1).
 	Per claim 6, wherein the aerobic zone comprises a first subzone for developing feast conditions therein, and a second subzone for developing famine conditions therein (page 282), said second subzone being downstream of and larger than said first subzone (Fig. 1).
 	Per claim 8,  wherein the first subzone occupies 10-30% of the aerobic zone (Fig. 1).
 	Per claim 9, wherein the second subzone occupies 70-90% of the aerobic zone (Fig.1).
 	Per  claim 11, Devlin et al. teach a method of treating wastewater in a continuous flow reactor, said method comprising:
 	introducing said wastewater into an anaerobic zone of said continuous flow reactor, said anaerobic zone residing downstream of an anoxic zone of said continuous flow reactor and upstream of an aerobic zone of said continuous flow reactor (Fig. 1); and
 	from a solids separation device of said continuous flow reactor that is situated downstream of said aerobic zone, collecting a supply of return activated sludge (QR) that includes aerobic granular sludge (abstract), and directing at least some said return activated sludge into the anoxic zone (Fig. 1). 
 	Per claim 12, comprising selectively wasting waste activated sludge from the aerobic zone (Fig. 1).
 	Per claim 13, comprising selectively wasting waste activated sludge from said return activated sludge (Fig. 1).
 	Per claim 14, comprising removing aerobic granular sludge from the aerobic zone (Fig. 1; page 285).
 	Per claim 15, comprising removing aerobic granular sludge from said return activated sludge (Fig. 1: page 285).
 	Per claim 17, comprising introducing carbon or wastewater (Fig. 1; receiving flow Q) to the anoxic zone to accelerate denitrification of the return activated sludge received therein Fig. 1). 
 	Per claim 18,  comprising developing feast conditions in a first subzone of the aerobic zone and famine conditions in a second subzone of the aerobic zone (Page 282), wherein the second subzone is downstream of and larger than said first subzone.
 	Per claim 20, wherein the first subzone occupies 10-30% of the aerobic zone (Fig. 1).
 	Per claim 21, wherein the second subzone occupies 70-90% of the aerobic zone (Fig. 1).
Allowable Subject Matter
Claims 4, 7, 10 16, 19 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  While claim 1 and 11 are not patentable for the reasons provided above, in the examiner’s opinion, the prior art fails to teach or render obvious the reactor or method further including elements having the recited positioning and operational elements.    
                                                 Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED PRINCE whose telephone number is (571)272-1165. The examiner can normally be reached M-F: 0545-1515.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571)272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRED PRINCE/
Primary Examiner
Art Unit 1778



FP
12/15/22